                 Case 2:21-bk-10335-BB          Doc 11 Filed 01/19/21 Entered 01/19/21 17:31:33          Desc
                                                 Main Document    Page 1 of 6


                          Aram Ordubegian (SBN 185142)
                          M. Douglas Flahaut (SBN 245558)
                     2    Annie Y. Stoops (SBN 286325)
                          ARENT FOX LLP
                     3    555 West Fifth Street, 48th Floor
                          Los Angeles, CA 90013-1065
                     4    Telephone: 213.629.7400
                          Facsimile: 213.629.7401
                     5    aram.ordubeeian ,,,a:arentfox.com
                          douglas. flahaut a,arentfox.com
                     6    annie.stoops a arentfox.com
                     7    Proposed General Bankruptcy and Restructuring
                          Counsel for Debtor and Debtor-in-Possession
                     8
                     9                           UNITED STATES BANKRUPTCY COURT

                 10                CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

                     I1    In re
                                                                          Proposed Lead Case:
                 12       COLDWATER DEVELOPMENT LLC.                      Case No.: 2:21-bk-l 0335-BB
                          a California limited liability company,
                 13                                                       Chapter 11
                                     Debtor and Debtor-in-Possession.
                 14

                 15                                                       Case No.: 2:21-bk-10336-BB
                           In re
                 16                                                       Chapter 11
                           LYODA LUO, LLC, a California limited
                 17        liability company.
                                                                          [Joint Administration Requested]
                 18                  Debtor and Debtor-in-Possession.
                 19

                 20                                                       DECLARATION OF MOHAMED
                           [ x] Affects both Debtors.                     HADID IN SUPPORT OF MOTION
                 21        [ ] Affects Coldwater Development, LLC         FOR ORDER DIRECTING JOINT
                                only.                                     ADMINISTRATION OF RELATED
                 22       [ ] Affects Lydda Lud, LLC only.                CASES PURSUANT TO FEDERAL
                                                                          RULE OF BANKRUPTCY
                 23
                                                                          PROCEDURE 1015(b) AND LOCAL
                                     Debtors and Debtors-in-Possession.   BANKRUPTCY RULE 1015-1
                 24
                 25                                                       [No Hearing Required Under Local Bania·.
                                                                          R. 9013-1 (q)]
                 26
                 27

                 28 11------------------'
/\RENT   Fox LLP
ATTORNfY<;; AT LAW
Case 2:21-bk-10335-BB   Doc 11 Filed 01/19/21 Entered 01/19/21 17:31:33   Desc
                         Main Document    Page 2 of 6
Case 2:21-bk-10335-BB   Doc 11 Filed 01/19/21 Entered 01/19/21 17:31:33   Desc
                         Main Document    Page 3 of 6
Case 2:21-bk-10335-BB   Doc 11 Filed 01/19/21 Entered 01/19/21 17:31:33   Desc
                         Main Document    Page 4 of 6
            Case 2:21-bk-10335-BB                  Doc 11 Filed 01/19/21 Entered 01/19/21 17:31:33                                     Desc
                                                    Main Document    Page 5 of 6



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

Arent Fox LLP, Gas Company Tower, 555 West Fifth Street, 48th Floor, Los Angeles, CA 90013.

A true and correct copy of the foregoing document entitled (specify): DECLARATION OF MOHAMED HADID IN
SUPPORT OF MOTION FOR ORDER DIRECTING JOINT ADMINISTRATION OF RELATED CASES PURSUANT TO
FEDERAL RULE OF BANKRUPTCY PROCEDURE 1015(b) AND LOCAL BANKRUPTCY RULE 1015-1 will be served
or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
01/19/2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page


2. SERVED BY UNITED STATES MAIL:
On (date) 01/19/2021, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.

JUDGE

Honorable Sheri Bluebond
United States Bankruptcy Court
255 E. Temple Street, Suite 1534
Los Angeles, CA 90012
                                                                                            Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)            , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 01/19/2021                       AYLIN SOOKASSIANS                                             /s/ Aylin Sookassians
 Date                             Printed Name                                                  Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
AFDOCS/23591699.1
            Case 2:21-bk-10335-BB                  Doc 11 Filed 01/19/21 Entered 01/19/21 17:31:33                                     Desc
                                                    Main Document    Page 6 of 6


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

Eryk R Escobar on behalf of U.S. Trustee United States Trustee (LA)
eryk.r.escobar@usdoj.gov

M Douglas Flahaut on behalf of Debtor Coldwater Development LLC
flahaut.douglas@arentfox.com

Kenneth G Lau on behalf of U.S. Trustee United States Trustee (LA)
kenneth.g.lau@usdoj.gov

Daniel A Lev on behalf of Interested Party Courtesy NEF
dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com

Aram Ordubegian on behalf of Debtor Coldwater Development LLC
ordubegian.aram@arentfox.com

Ronald N Richards on behalf of Interested Party Courtesy NEF
ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com

Annie Y Stoops on behalf of Debtor Coldwater Development LLC
annie.stoops@arentfox.com, yvonne.li@arentfox.com

United States Trustee (LA)
ustpregion16.la.ecf@usdoj.gov




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
AFDOCS/23591699.1
